Citation Nr: 1015920	
Decision Date: 04/30/10    Archive Date: 05/06/10

DOCKET NO.  07-08 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a left leg disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to 
February 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The Board notes that the Veteran filed a claim of entitlement 
to service connection for a fracture of the left foot and leg 
in February 1985.  The Veteran was granted service connection 
for a navicular fracture of the right ankle in a July 1985 
rating decision which did not address the claimed left foot 
and leg fractures.  Consequently, the Board is addressing the 
claim for entitlement to service connection for a left leg 
disability on the merits at this time.  

VA outpatient treatment reports and VA examination reports 
were added to the claims file following a February 2007 
statement of the case.  A supplemental statement of the case 
was not issued following the addition of this evidence.  
However, the new evidence is not pertinent to the issue on 
appeal.  Consequently, the evidence does not require review 
by the agency of original jurisdiction (AOJ).  38 C.F.R. §§ 
19.9, 20.1304(c) (2009).

While the Veteran submitted a notice of disagreement as to 
the denial of claims of entitlement to service connection for 
a back disability and a right leg disability, he specifically 
limited his appeal to the issue of entitlement to service 
connection for a left leg disability when he filed his VA 
Form 9, Substantive Appeal in April 2007.  

Finally, the Veteran indicated on his VA Form 9 that he 
desired a hearing before the Board.  However, in May 2009, 
the Veteran withdrew his request for a hearing.  


FINDING OF FACT

The Veteran does not have a left leg disability that is 
attributable to military service, or was caused or made worse 
by service-connected disability.



CONCLUSION OF LAW

The Veteran does not have a left leg disability that is the 
result of disease or injury incurred in or aggravated during 
active military service, and a left leg disability is not 
proximately due to or the result of service-connected 
disability.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must provide notice to the claimant that:  
(1) informs the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) informs the claimant about the information and evidence 
that VA will seek to provide; and (3) informs the claimant 
about the information and evidence the claimant is expected 
to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 
18 Vet. App. 112 (2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in December 2005 and January 2007; 
rating decisions in March 2006 and February 2007.  Those 
documents discussed specific evidence, particular legal 
requirements applicable to the claim, evidence considered, 
pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with evidence obtained, the evidence needed, and 
the responsibilities of the parties in obtaining the 
evidence.  The Board finds that any defect of timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to the claimant's receipt of compliant notice.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006) (specifically declining to address harmless error 
doctrine); Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the February 2007 statement of the case.  A statement of the 
case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).  The provision of adequate 
notice prior to a readjudication, including in a statement of 
the case or supplemental statement of the case, cures any 
timing defect associated with inadequate notice or the lack 
of notice prior to the initial adjudication.  Prickett v. 
Nicholson, 20 Vet. App. 370 (2006).

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  

The Board recognizes that assistance shall include providing 
a medical examination or obtaining a medical opinion when 
such an examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009).  However, VA's duty to 
provide a medical examination is not triggered unless the 
record contains competent evidence of a current disability or 
symptoms of a current disability, evidence establishing that 
an event, injury, or disease occurred in service or a disease 
manifesting during an applicable presumptive period, and an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with service or a 
service-connected disability.  38 U.S.C.A. § 5103A; McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the claims of service connection for a left 
leg disability, as discussed in more detail below, the record 
is absent for competent medical evidence that the Veteran had 
a currently diagnosed left leg disability that is the result 
of a disease or injury incurred in or aggravated by active 
military service.  The Board is cognizant that there are 
instances in which lay testimony can serve to establish an 
association between service and the claimed disability for 
the purpose of satisfying the criteria of McLendon.  For 
example, a lay person may be competent to offer testimony on 
certain medical matters, such as describing symptoms 
observable to the naked eye, or even diagnosing simple 
conditions such as a dislocated shoulder, and their lay 
testimony as to a continuity of symptomatology can satisfy 
the requirements of McLendon.  See Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a 
veteran is competent to provide a diagnosis of a simple 
condition such as a broken leg, but not competent to provide 
evidence as to more complex medical questions); see also 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, as 
will be discussed in greater detail below, the Board finds 
that there is no credible evidence of a continuity of 
symptoms since separation nor is there any evidence of a 
diagnosed disability of the left leg.  Thus, the Board finds 
that an examination or opinion on this claim is not 
necessary.

The Board has considered the case of Charles v. Principi, 16 
Vet. App. 370 (2002) wherein the Court held that, under 38 
U.S.C.A § 5103A(d)(2), VA was to provide a medical 
examination as "necessary to make a decision on a claim, 
where the evidence of record, taking into consideration all 
information and lay or medical evidence, [including 
statements of the claimant]," and where, the claimant had 
been diagnosed to have tinnitus, and had proffered competent 
lay evidence that he had had continuous symptoms of the 
disorder of ringing in the ears since discharge.  Because 
there was evidence of record satisfying two of the 
requirements of the statute, competent evidence of a current 
disability and evidence indicating an association between the 
appellant's disability and his active service, but there was 
not of record, as relied upon in part by the Board in denying 
his claim, competent medical evidence addressing whether 
there is a nexus between his tinnitus and his active service, 
VA was to provide the claimant with a medical "nexus" 
examination. 

However, unlike Charles, the Veteran has not reported a 
continuity of the symptoms of his claimed disability since 
separation.  Instead, he has asserted a relationship between 
his claimed left leg disability and his military service, or 
to his service-connected right ankle fracture which is 
outside the competence of the Veteran as a layperson.  

Thus, the Board finds that VA has satisfied both the notice 
and duty to assist provisions of the law.  Furthermore, the 
Board finds that if there is any deficiency in the notice to 
the Veteran or the timing of the notice it is harmless error 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore the error was 
harmless).  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).  

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.  

If chronicity is not applicable, service connection may still 
be established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488 (1997).  

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, the regulations provide that service connection 
is warranted for disability that is proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310 (2006 & 2009).  This includes any increase in 
disability that is proximately due to or the result of a 
service-connected disease of injury.  Allen v. Brown, 7 Vet. 
App. 439 (1995).

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to state that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  Although VA has indicated that 
the purpose of the regulation change was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the non-service-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which suggests the possibility that the recent change amount 
to a substantive change in the regulation.  Given what may be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which favors the claimant.  

The Veteran avers that he has a left leg disability secondary 
to his service-connected right ankle fracture.  He has also 
indicated that he suffered an injury to his left leg while he 
was in service.

The Veteran's service medical records are entirely negative 
for any complaints, findings, or treatment for a left leg 
disability.  The Veteran's December 1981 entrance examination 
and January 1985 separation examination revealed normal 
clinical evaluations of the Veteran's lower extremities.  

Numerous VA examinations of record do not reference any 
complaints or findings related to a left leg disability.  

Associated with the claims file are VA outpatient treatment 
reports dated from November 1986 to October 2009.  The 
records reflect a report of generalized aching and pain in 
the Veteran's left leg for two weeks in February 1988.  In 
June 2002, the Veteran reported a lower back injury on the 
job in 2001 with some related weakness and numbness in the 
left leg.  In October 2002, he reported numbness, swelling, 
and tenderness in his left leg into his calf since he 
underwent back surgery in 2001.  The Veteran indicated that 
he had heel and ankle pain to both legs in December 2003.  He 
was noted to have plantar fasciitis at that time.  The 
Veteran reported occasional burning pain in his left lower 
extremity lateral calf in August 2004.  The Veteran was noted 
to have sustained a lift and twist injury requiring a L5-S1 
fusion.  The Veteran also reported low back pain related to a 
work injury with neuropathic pain in the lower extremities in 
February, March, and June 2005.  An electromyogram (EMG) was 
reported to be normal in March 2005.  Although a VA 
examination report dated in April 2005 included a diagnosis 
of early osteoarthritis of the ankles, the examiner 
specifically stated that it was not in any way related to 
conditions which arose while on active duty.  

In this case, the medical evidence of record does not reveal 
a diagnosed disability of the left leg.  The Veteran's 
complaints consist of complaints of left leg pain, swelling, 
tenderness, and numbness.  The Board notes that mere pain, 
alone, without a diagnosed or identifiable underlying malady 
or condition does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal 
dismissed in part, and vacated and remanded in part sub nom.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  
In the absence of a diagnosed left leg disability, service 
connection is not warranted on a direct or secondary basis.

The Board is mindful of the Veteran's assertion that he 
currently suffers from a left leg disability due to service 
or to his service-connected right ankle disability; however, 
those questions involve medical matters.  As a layperson 
without the appropriate medical training and expertise, the 
Veteran simply is not competent to provide a probative (i.e., 
persuasive) opinion on a medical matter.  Bostain v. West, 11 
Vet. App. 124 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Consequently, the Veteran's own assertions 
as to the presence of his claimed left leg disability or its 
etiology has no probative value.  Furthermore, although the 
Veteran reported that he injured his left leg in service, the 
separation examination reflects a normal clinical evaluation 
of the lower extremities and the earliest reference to 
complaints of any left leg problems came in 1988, three years 
after he separated from service.  Moreover, his left leg pain 
has also been reported as secondary to a nonservice-connected 
low back disability and nonservice-connected plantar 
fasciitis.  Therefore, the Board finds his assertions to not 
be credible.

For all the foregoing reasons, the Board concludes that the 
claim for service connection for a left leg disability must 
be denied.  The preponderance of the evidence weighs against 
the claim.  The Board has considered the doctrine of 
reasonable doubt, but finds that the record does not provide 
an approximate balance of negative and positive evidence on 
the merits.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009).  
Likewise, the Board notes that Congress has specifically 
limited service connection to instances where there is 
current disability that has resulted from disease or injury.  
38 U.S.C.A. § 1131.  In the absence of proof of a left leg 
disability, the claim of service connection for a left leg 
disability may not be granted on a direct or secondary basis.  
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).


ORDER

Entitlement to service connection for a left leg disability 
is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


